FIRST DIVISION
                               DOYLE, C. J.,
                        PHIPPS, P. J., and BOGGS, J.

                  NOTICE: Motions for reconsideration must be
                  physically received in our clerk’s office within ten
                  days of the date of decision to be deemed timely filed.
                              http://www.gaappeals.us/rules


                                                                  August 10, 2016




In the Court of Appeals of Georgia
 A15A0279. THE STATE v. ZILKE.

      BOGGS, Judge.

      In Zilke v. State, Ga. (Case No. S15G1820, decided June 20, 2016), the

Supreme Court reversed our opinion in State v. Zilke, 333 Ga. App. 344 (773 SE2d

489) (2015) (physical precedent only). We therefore vacate our earlier opinion and

adopt the opinion of the Supreme Court as our own.

      Judgment affirmed. Doyle, C. J. and Phipps, P. J., concur.